UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHNNY GUITY,
                          Plaintiff,
                                                                      19-CV-8152 (CM)
                     -against-
                                                                  ORDER OF DISMISSAL
CITY OF NEW YORK, et al.,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff initially brought this action against the City and State of New York. But in the

original pleading, he did not assert any facts. Accordingly, the Court dismissed the complaint

under 28 U.S.C. § 1915(e)(2)(B)(ii), (iii), with 30 days’ leave to replead. (ECF No. 5; order of

dismissal issued on 10/15/2019.) Plaintiff then filed an amended complaint, but he again failed to

assert any facts. As such, the Court dismisses the amended complaint for failure to state a claim.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s amended complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1),

is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   November 27, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
